—Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered November 13, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Defendant never requested a hearing as to the probable cause for his arrest and never raised the issue during the hearings conducted. He cannot now raise the issue for the first time on appeal. In any event, from the testimony at the hearing, the only reasonable inference that may be drawn was that defendant was arrested on the basis of a detailed, accurate description radioed by the undercover officer to the entire field team (see, People v Gonzalez, 91 NY2d 909). Concur — Sullivan, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.